                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                BOWLING GREEN DIVISION
                         CIVIL ACTION NO. 1:17-CV-00061-GNS-HBB


AMANDA LAWSON; K.B.H., by and
through her next of friend, Amanda Lawson;
A.L.T., by and through her next of friend,
Amanda Lawson; and J.B.T., by and
Through his next of friend, Amanda Lawson                                               PLAINTIFFS


v.


JACOB HEDGESPETH                                                                       DEFENDANT


                           MEMORANDUM OPINON AND ORDER

       This matter is before the Court on Defendant’s Motion for Summary Judgment (DN 37).1

For the reasons provided below, Defendant’s motion is GRANTED.

                                     I.      BACKGROUND

       On April 15, 2016, Officers Jacob Hedgespeth (“Officer Hedgespeth”) and Jonathan Leigh

(“Officer Leigh”) with the Campbellsville City Police Department (“CCPD”) responded to a

domestic dispute at the home of Doug Thompson (“Thompson”). (Hedgespeth Dep. 14:7-17:9,

Feb. 13, 2018, DN 37-3). During their response to the domestic dispute, Thompson told the

officers that he could arrange a meeting in a local fast-food restaurant’s parking lot so that officers



1
  Defendant has also filed a Motion for Leave to File Excess Pages (DN 36) and a Motion to
Exclude Plaintiffs’ Proposed Expert. (DN 38). In the former, Plaintiff contends the complicated
issues and facts in this case justify exceeding the page limit articulated in LR 7.1(d). (Def.’s Mot.
Leave File Excess Pages ¶¶ 1-2, DN 36). Plaintiffs did not object to the motion and Defendant’s
request is reasonable. Accordingly, the motion (DN 36) will be granted. Regarding the latter
motion, because the Court does not rely on the expert witness in dismissing Plaintiffs’ Section
1983 claims, Defendant’s Motion to Exclude Plaintiffs’ Proposed Expert (DN 38) will be denied
as moot.
could apprehend William Tompkins (“Tompkins”)—the respective husband, father, and step-

father of Plaintiffs Amanda Lawson (“Lawson”), K.B.H., A.L.T., and J.B.T. (collectively

“Plaintiffs”).    (Hedgespeth Dep. 19:24-21:16).     Officer Hedgespeth knew at the time that

Tompkins had active warrants out for his arrest. (Hedgespeth 20:18-23:25).

        The officers then arranged for Thompson to meet with Tompkins at the restaurant later that

evening under the surveillance of at least three members of CCPD with the goal of apprehending

Tompkins.        (Hedgespeth Dep. 29:21-32:6).   After the officers waited for some time with

Thompson stationed in the restaurant’s parking lot without any sign of Tompkins, Officer Leigh

called the plan off, and the officers left the scene. (Hedgespeth Dep. 37:4-38:5). After failing to

apprehend him at the restaurant, the officers agreed to look for Tompkins at his home on Gardner

Street. (Hedgespeth Dep. 39:16-41:16).

        The officers then began to execute their new plan. Officer Leigh directed officers to

assemble in a high school parking lot near Tompkins’ residence and remain there until Tompkins

arrived. (Hedgespeth Dep. 42:3-43:12). Officer Hedgespeth testified that because Tompkins was

a known flight risk, law enforcement planned to approach on foot from various directions upon his

arrival, announce their presence, and surround Tompkins so that he could not escape the scene.

(Hedgespeth Dep. 81:10-24).

        Plaintiffs had been with Tompkins earlier that evening moving their belongings to another

residence in Campbellsville. (Lawson Dep. 60:16-62:25, Nov. 27, 2017, DN 37-2). After

Tompkins arrived at the Gardner Street residence with Plaintiffs in his vehicle, Tompkins parked

on the street, exited his car and stood beside it holding a box he had retrieved from inside the

vehicle. (Hedgespeth Dep. 51:5-56:25; Lawson Dep. 60:25-63:23). Upon seeing Tompkins, the

officers approached while announcing their presence with “Campbellsville Police,” “[d]on’t



                                                 2
move,” and “[g]et on the ground.” (Hedgespeth Dep. 59:6-7; Lawson Dep. 63:25-64:1). Rather

than complying with these commands, Tompkins jumped into the car and shut the door. (Lawson

Dep. 64:1-6). Lawson repeatedly yelled at him to stop, screaming, “[d]on’t run with my kids in

the car.” (Lawson Dep. 64:12). Tompkins ignored Lawson’s pleas and drove the vehicle to the

right, directly at Officer Hedgespeth, who was positioned a few feet from the vehicle’s right front

headlight. (Hedgespeth Dep. 58:2-9, 89:24-90:8; Lawson Dep. 64:13-65:2). Officer Hedgespeth

testified that he tried to evade the vehicle by backing up to his left, but the vehicle was moving

faster than he could retreat. (Hedgespeth Dep. 66:10-16, 79:15-22). As the vehicle came at him,

Officer Hedgespeth responded by firing four shots aimed at the driver from in front of the vehicle.

(Hedgespeth Dep. 66:23-67:3; Lawson Dep. 64:24-65:3). After the shots, Tompkins’ vehicle

changed course away from Officer Hedgespeth and sped off. (Hedgespeth Dep. 77:4-10; Lawson

Dep. 65:4-7). None of the Plaintiffs were hit by any of the bullets. (Lawson Dep. 111:21-25).

       After escaping the scene of his run-in with police, Tompkins exited the car and absconded

on foot. (Lawson Dep. 65:4-66:6). Plaintiffs went to a family member’s house, then brought the

vehicle to CCPD for inspection, and took the minor Plaintiffs to the hospital. (Lawson Dep. 66:22-

69:15). Tompkins was later arrested and eventually pleaded guilty to wanton endangerment and

evading police. (Tompkins Dep. 23:12-25:2, 25:13-25, Feb. 7, 2018, DN 37-4).

       Plaintiffs brought the present action against Officer Hedgespeth in his individual capacity

under 42 U.S.C. §§ 1983 and 1988 for violations of their federal constitutional rights, and various

state-law claims. (Compl. ¶¶ 1, 7, DN 1). Plaintiffs allege Officer Hedgespeth illegally seized

them without legal process and used unjustifiable force, intimidation, and excessive force when

firing his gun at the vehicle. (Compl. ¶ 12). Plaintiffs claim that they were subjected to

unwarranted restraint and severe mental and physical pain because of Officer Hedgespeth’s



                                                3
conduct, and that his actions amounted to cruel and unusual punishment. (Compl. ¶¶ 15, 18).

Plaintiffs also claim they “sustained physical and mental injuries and are entitled to their claims

for medical expenses, past and future, physical pain and suffering, mental pain and suffering,

anguish and humiliation and punitive damages,” in addition to damages for Officer Hedgespeth’s

intentional infliction of emotional distress. (Compl. ¶¶ 23, 25).

       Officer Hedgespeth now moves for summary judgment on the basis of qualified immunity,

which he argues forecloses Plaintiffs’ federal and state claims. (Def.’s Mem. Supp. Mot. Summ.

J. 12, 31 DN 37-1 [hereinafter Def.’s Mem.]). In the alternative, Officer Hedgespeth argues

Plaintiffs’ claims should be dismissed because they have either failed to demonstrate the

deprivation of any constitutional right or any state claims under applicable Kentucky law. (Def.’s

Mem. 23, 32-33). Plaintiffs contend in response that Officer Hedgespeth is not entitled to qualified

immunity because he violated Plaintiffs’ clearly established rights when he shot into the vehicle.

(Pls.’ Resp. Def.’s Mot. Summ. J. 8, DN 47 [hereinafter Pls.’ Resp.]). Plaintiffs further contend

that they sufficiently alleged facts supporting their state law claims. (Pls.’ Resp. 18-20).

                                      II.    JURISDICTION

       Plaintiffs raise claims invoking 42 U.S.C. §§ 1983 and 1988, as well as the Fourth, Eighth,

and Fourteenth Amendments to the United States Constitution. (Compl. ¶ 1). This Court has

“original jurisdiction of all civil actions arising under the Constitution, laws, or treaties of the

United States.” 28 U.S.C. § 1331.

                               III.     STANDARD OF REVIEW

       In ruling on a motion for summary judgment, the Court must determine whether there is

any genuine issue of material fact that would preclude entry of judgment for the moving party as

a matter of law. See Fed. R. Civ. P. 56(a). The moving party bears the initial burden of stating



                                                  4
the basis for the motion and identifying evidence in the record that demonstrates an absence of a

genuine dispute of material fact. See Celotex Corp. v. Catretti, 477 U.S. 317, 322 (1986). If the

moving party satisfies its burden, the non-moving party must then produce specific evidence

proving the existence of a genuine dispute of fact for trial. See Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 247-48 (1986).

       While the Court must view the evidence in the light most favorable to the non-moving

party, the non-moving party must do more than merely show the existence of some “metaphysical

doubt as to the material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586 (1986) (citation omitted). Rather, the non-moving party must present specific facts proving

that a genuine factual dispute exists by “citing to particular parts of the materials in the record” or

“showing that the materials cited do not establish the absence . . . of a genuine dispute. . . .” Fed.

R. Civ. P. 56(c)(1). “The mere existence of a scintilla of evidence in support of the [non-moving

party’s] position will be insufficient” to overcome summary judgment. Anderson, 477 U.S. at 252.

                                       IV.     DISCUSSION

       “Section 1983 creates no substantive rights, but merely provides remedies for deprivations

of rights established elsewhere.” Flint ex rel. Flint v. Ky. Dep’t of Corr., 270 F.3d 340, 351 (6th

Cir. 2001). Because Plaintiffs’ Section 1983 claims are against Officer Hedgespeth in his

individual capacity, he has asserted a qualified immunity defense. (Compl. ¶ 7; Def.’s Mem. 12).

“[G]overnment officials performing discretionary functions generally are shielded from liability

for civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982) (citations omitted). In order to shield officials from “undue interference with

their duties and from potentially disabling threats of liability,” qualified immunity protects “all but



                                                  5
the plainly incompetent or those who knowingly violate the law.” Id. at 806; Malley v. Briggs,

475 U.S. 335, 341 (1986). When a defendant raises qualified immunity as a defense, the plaintiff

bears the burden of demonstrating immunity is inapplicable. Johnson v. Moseley, 790 F.3d 649,

653 (6th Cir. 2015) (citation omitted). There are two steps to apply qualified immunity as a

defense: The court must first determine whether “the facts alleged show the officer’s conduct

violated a constitutional right,” and then determine whether that right was “clearly established.”

Saucier v. Katz, 533 U.S. 194, 201-02 (2001).

       When resolving cases where qualified immunity is raised, the court should initially identify

the exact contours of the constitutional right claimed to have been violated. Cty. of Sacramento v.

Lewis, 523 U.S. 833, 841 n.5 (1998) (citations omitted). In the present case, Plaintiffs allege

Officer Hedgespeth violated the Fourth Amendment’s protection against the use of excessive force

and the Eight Amendment’s prohibition against cruel and unusual punishment, both made

applicable to the states by the Fourteenth Amendment.2 (Compl. 5). Thus, Plaintiffs claims could

survive only if Defendant’s actions violated Plaintiffs’ rights under the Fourth and Eighth

Amendments. See Lewis, 523 U.S. at 843.

       A.      Fourth Amendment

       “The Fourth Amendment covers only ‘searches and seizures . . . .’” Lewis, 523 U.S. at

843. There are no allegations in the Complaint that Officer Hedgespeth conducted a search, thus




2
   Plaintiffs also seek compensatory damages for Officer Hedgespeth violating the Fifth
Amendment. (Compl. 5). Plaintiffs do not identify in their Complaint or response which right or
rights guaranteed by the Fifth Amendment Officer Hedgespeth violated. Accordingly, the Court
will only consider Plaintiffs’ claims invoking the Fourth and Eighth Amendments.
                                                6
Plaintiffs’ claims can only be sustained upon the occurrence of a “seizure” as covered by the Fourth

Amendment. To determine whether a seizure has occurred, the Supreme Court has explained:

       [A] Fourth Amendment seizure does not occur whenever there is a governmentally
       caused termination of an individual’s freedom of movement (the innocent
       passerby), nor even whenever there is a governmentally caused and governmentally
       desired termination of an individual’s freedom of movement (the fleeing felon), but
       only when there is a governmental termination of freedom of movement through
       means intentionally applied.”

Brower v. Cty. of Inyo, 489 U.S. 593, 597 (1989).

       Applying this definition, the Supreme Court determined there was no Fourth Amendment

seizure where a “pursuing police car sought to stop the suspect only by the show of authority

represented by flashing lights and continuing pursuit; and though he was in fact stopped, he was

stopped by a different means—his loss of control of his vehicle and the subsequent crash.” Id. Put

another way, “[a]ttempted seizures of a person are beyond the scope of the Fourth Amendment.”

Lewis, 523 U.S. at 845 n.7 (citation omitted); see California v. Hodari D., 499 U.S. 621, 628

(1991) (“[A] seizure could [not] have occurred during the course of the chase because . . . that

‘show of authority’ did not produce his stop.” (quoting Brower, 489 U.S. at 597)); Logsdon v.

White, No. 1:13-CV-00073-GNS-HBB, 2015 WL 3849907, at *5 (W.D. Ky. June 22, 2015)

(“Logsdon still does not prevail on this claim because he was still eluding arrest when the horse

was allegedly rammed. The constitutional protection against excessive force requires first that

there be a ‘seizure.’ . . . Because the alleged contact with the horse by the police cruiser occurred

while Logsdon was still in flight and thus had not been seized, there is no viable excessive force

claim.”).

       In the present case, there was no seizure when Officer Hedgespeth fired his weapon at the

vehicle because Tompkins drove away from the scene with Plaintiffs in tow in defiance of the

police officers’ demands that he stop. (Lawson Dep. 64:3-65:5). It was not until much later when

                                                 7
police arrested Tompkins that any seizure occurred, and his arrest in no way amounted to a seizure

of Plaintiffs while they were inside the fleeing automobile. Because there is no dispute that

Tompkins fled police with Plaintiffs in the car, Plaintiffs were not seized and they have no claim

that their Fourth Amendment rights were violated.

       B.      Eighth Amendment

       Under the Eighth Amendment, “[e]xcessive bail shall not be required, nor excessive fines

imposed, nor cruel and unusual punishments inflicted.” U.S. Const. amend. VIII. Plaintiffs rely

on the third clause for their Section 1983 claims and contend that Officer Hedgespeth inflicted

cruel and unusual punishment upon them when he fired at Tompkins’ vehicle. (Compl. ¶ 18).

       “The Eighth Amendment, by its terms, applies only to post-conviction inmates.” Ford v.

Cty. of Grand Traverse, 535 F.3d 483, 495 (citation omitted); Estelle v. Gamble, 429 U.S. 97, 104

(1976). Pretrial detainees are, however, guaranteed equivalent rights to be free of cruel and

unusual punishment not by the Eighth Amendment, but rather by the Due Process Clause of the

Fourteenth Amendment. Ford, 535 F.3d at 495 (citation omitted); Bell v. Wolfish, 441 U.S. 520,

535-37 (1979). Plaintiffs’ cruel and unusual punishment claims under the Eighth Amendment will

be sustained only if Plaintiffs can rightfully be categorized as post-conviction inmates. Therefore,

the Due Process Clause of the Fourteenth Amendment would apply to Plaintiffs’ cruel and unusual

punishment claims if they were pretrial detainees. Ford, 535 F.3d at 495.

       Plaintiffs in the scenario set forth in their Complaint are undisputedly neither post-

conviction inmates nor pretrial detainees. Plaintiffs have neither been convicted of any crime in

connection with the events of April 15, 2016, nor have they been incarcerated, so they cannot be

categorized as post-conviction inmates. See Farmer v. Brennan, 511 U.S. 825, 834 (1994)

(citation omitted) (noting that a prisoner must show that she “is incarcerated under conditions



                                                 8
posing a substantial risk of serious harm” to state a claim under the Eighth Amendment). Plaintiffs

certainly were not post-conviction inmates as they raced in Tompkins’ car toward Officer

Hedgespeth. Likewise, Plaintiffs cannot be categorized as pretrial detainees, because they were

never seized and therefore never detained. Moreover, the Supreme Court has instructed that

excessive force claims against free persons should be analyzed under the Fourth Amendment; but

as discussed above, the Fourth Amendment does not apply to Plaintiffs because they were never

seized. See Graham v. Connor, 490 U.S. 386, 394 (1989). Therefore, Plaintiffs’ claims for the

infliction of cruel and unusual punishment under both the Eighth and Fourteenth Amendments fail

as a matter of law. See Ford, 535 F.3d at 495.

       C.       State Law Claims

       Plaintiffs also seek damages based on Kentucky state-law claims of assault, battery,

intentional infliction of emotional distress, false imprisonment and malicious prosecution.

(Compl. 2). The Sixth Circuit has held that “a federal court that has dismissed a plaintiff’s federal-

law claims should not ordinarily reach the plaintiff’s state-law claims.” Moon v. Harrison Piping

Supply, 465 F.3d 719, 728 (6th Cir. 2006) (citations omitted); see also United Mine Workers of

Am. v. Gibbs, 383 U.S. 715, 726 (1966) (“Needless decisions of state law should be avoided both

as a matter of comity and to promote justice between the parties, by procuring for them a surer-

footed reading of applicable law.”). Accordingly, having dismissed all of Plaintiffs’ federal

claims, the Court declines to exercise supplemental jurisdiction over Plaintiffs’ remaining state

law claims, and they will be dismissed without prejudice. See Moon, 465 F.3d at 728; 28 U.S.C.

§ 1367(c)(3).




                                                  9
                                V.    CONCLUSION

      For the foregoing reasons, IT IS HEREBY ORDERED as follows:

      1.    Defendant’s Motion for Leave to File Excess Pages (DN 36) is GRANTED

      2.    Defendant’s Motion for Summary Judgment (DN 37) is GRANTED. Plaintiff’s

federal claims are accordingly DISMISSED WITH PREJUDICE, and Plaintiff’s state-law

claims are DISMISSED WITHOUT PREJUDICE.

      3.    Defendant’s Motion to Exclude Plaintiffs’ Proposed Expert (DN 38) is DENIED

AS MOOT.




                                                         July 8, 2019


cc:         counsel of record




                                         10
